            Case 2:20-cv-00485-JLR-MLP Document 16 Filed 10/06/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   SHONDOLYN ROCHELLE BLEVINS,

 9                                  Petitioner,             Case No. C20-485-JLR-MLP

10          v.
                                                            ORDER TO SHOW CAUSE WHY
11   ISRAEL JACQUEZ, Warden, Federal                        SANCTIONS SHOULD NOT BE
     Detention Center SeaTac,                               IMPOSED
12
                                    Respondent.
13

14          This is a federal habeas action brought under 28 U.S.C. § 2241. On June 16, 2020, this

15   Court issued an Order directing that Petitioner’s federal habeas petition be served on

16   Respondent, and that Respondent file a return to the petition within thirty days. (Dkt. # 8.)

17   Respondent thereafter requested, and was granted, an extension of time until August 21, 2020 to

18   file the return. (Dkt. ## 12, 14.) To date, no return has been filed.

19          Accordingly, the Court hereby ORDERS as follows:

20          (1)     Respondent shall SHOW CAUSE within 14 days of the date on which this Order

21   is signed why sanctions should not be imposed, in accordance with Local Civil Rule (LCR)

22

23
     ORDER TO SHOW CAUSE WHY SANCTIONS
     SHOULD NOT BE IMPOSED - 1
            Case 2:20-cv-00485-JLR-MLP Document 16 Filed 10/06/20 Page 2 of 2




 1   11(c), for his failure to comply with this Court’s prior Order directing that he file a return not

 2   later than August 21, 2020.

 3          (2)     Petitioner’s recently filed motion for an extension of time to file a response to the

 4   return (dkt. # 15), which she acknowledges she has yet to receive, is STRICKEN as moot. Once

 5   Respondent files his return, Petitioner may renew her request for additional time to file a

 6   response should she deem such an extension necessary at that juncture.

 7          (3)     The Clerk is directed to send copies of this Order to Petitioner, to counsel for

 8   Respondent, and to the Honorable James L. Robart.

 9          DATED this 6th day of October, 2020.

10

11                                                          A
                                                            MICHELLE L. PETERSON
12                                                          United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23
     ORDER TO SHOW CAUSE WHY SANCTIONS
     SHOULD NOT BE IMPOSED - 2
